                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable John A. Mendez                        RE: Hye Jeong Lee
United States District Judge                        Docket Number: 2:15CR00020 JAM
Fresno, California                                  PERMISSION TO TRAVEL
                                                    OUTSIDE THE COUNTRY

Your Honor:


Hye Jeong Lee is requesting permission to travel to South Korea and to Beijing, China. She is
current with all supervision obligations, and the probation officer recommends approval be
granted.


Conviction and Sentencing Date: On May 24, 2013, Ms. Lee was sentenced in the District of
Alaska for the offenses of 21 USC 841(a)(1), Possession of a Controlled Substance With Intent to
Distribute (Class A Felony); 21 USC 841(a)(1) and (b)(1)(B), Possession of a Controlled
Substance With Intent to Distribute (Class B Felony); and 18 USC 924, Possession of a Firearm
in Furtherance of Drug Trafficking (Class A Felony). On January 12, 2015, jurisdiction was
transferred to the Eastern District of California.


Sentence Imposed: 50 months Bureau of Prisons; 10 years Supervised Release; and $300 Special
Assessment (Paid).


Dates and Mode of Travel: The defendant is requesting travel approval for two separate
occasions: August 1, 2019, through August 28, 2019, for the purposes as noted below; and
September 27, 2019, through October 5, 2019, to attend a family wedding.


Purpose: Visit ill family member.




                                                     1
                                                                                                REV. 03/2017
                                                                 TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Hye Jeong Lee
         Docket Number: 2:15CR0020 JAM
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                       Respectfully submitted,




                                           Adrian Garcia
                                   United States Probation Officer

Dated:     May 28, 2019
           Fresno, California
           AG/rmv


REVIEWED BY:                     /s/ Brian J. Bedrosian
                                Brian J. Bedrosian
                                Assistant Deputy Chief United States Probation Officer



                                    ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


DATED: 5/31/2019                              /s/ John A. Mendez____________________
                                              John A. Mendez, U. S. District Court Judge




                                                 2
                                                                                                    REV. 03/2017
                                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
